Citation Nr: 1759626	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) on an extraschedular basis.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected osteoporosis of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to July 1970 and April 1972 to May 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The case was previously remanded by the Board in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran's PTSD has not been evaluated since October 2012-over five years ago.  This is particularly concerning given his treatment records show he has continued to receive relatively regular treatment for psychiatric complaints, to include a December 2015 episode diagnosed as a "brief psychotic disorder."  This certainly raises suggestions that the Veteran's service-connected psychiatric disability has worsened or that, in the alternative, he has other nonservice-connected psychiatric disorders that must be distinguished, to the extent that they can, from his service-connected PTSD with MDD.  Thus, a contemporaneous examination is needed.  In addition, the Board notes that the matter of an extraschedular rating has not yet been referred to the VA Director of Compensation for initial consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Second, a review of the June 2016 VA back examination shows the examiner diagnosed both osteoporosis and osteoarthritis of the lumbar spine, but does not indicate whether the subsequent report describes symptoms, pathology, and impairment related to one, the other, or both diagnoses.  Moreover, the report later indicates that the examination was not conducted following repeated use over a period of time, but that the results are nonetheless medically consistent with the Veteran's reports of his disability following such use.  Unfortunately, however, the examiner does not appear to document any such descriptions, and thus there is no way of determining whether the examiner's subsequent finding-that there is no functional impairment from subjective factors following repeated use over time-is duly supported by the clinical data.  Consequently, a new examination is needed.

Finally, with respect to TDIU, the Board notes that the Veteran is currently service-connected for PTSD, osteoporosis of the lumbar spine, obstructive sleep apnea (OSA), sarcoidosis, right ear hearing loss disability, and tinnitus.  In the prior Board remand, the RO was requested to provide the Veteran with a VA examination to assess the impact of the Veteran's service connected disabilities on employment.  Following the Board remand, the Veteran was afforded a VA examination as to the severity of the lumbar spine in June 2016.  In the examination report the examiner included a paragraph addressing the impact on employment of some but not all of the service connected disabilities.  In particular, the Board notes the examiner deferred any opinion regarding the PTSD to an examiner with the appropriate expertise.  Moreover, a detailed employment history, education and vocational training was not obtained as had been requested by the Board remand.  In all, the examination of record does not comply with the Board's remand orders and a new examination is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the service-connected disabilities.

2. Then, arrange for the Veteran to be examined by an appropriate to determine the current level of severity of his lumbar spine osteoporosis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and associated impairment of function in sufficient detail to apply the relevant rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

In addition, the examiner must comment on the expected occupational impact of the Veteran's low back disability, to specifically include the types of work that would be precluded and those that would remain feasible (i.e., physical, sedentary, etc.).  

Finally, the examiner MUST indicate whether it is possible to distinguish the symptoms and impairment attributable to nonservice-connected lumbar spine disabilities from those attributable to service-connected lumbar spine osteoporosis, or whether they are inextricably intertwined, and explain why.  If so, the examiner must identify the symptoms and functional or occupational impairment that is attributable ONLY to service-connected lumbar spine osteoporosis.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity and occupational impact of his PTSD with MDD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms, and impairment in detail.  

The examiner must also comment on the expected occupational impact of the Veteran's psychiatric disability, to specifically include the types of work that would be precluded and those that would remain feasible (i.e., physical, sedentary, etc.).  

In addition, the examiner MUST, based on examination and review of the record, identify by diagnosis any additional NONSERVICE-CONNECTED psychiatric disability entities found (other than service-connected PTSD and MDD).  If any nonservice-connected diagnoses identified are felt to be inapplicable, the examiner MUST EXPLAIN WHY.  

For any applicable or active additional nonservice-connected psychiatric diagnoses identified, the examiner MUST indicate whether it is possible to distinguish the symptoms and impairment attributable to nonservice-connected disabilities from those attributable to the Veteran's service-connected PTSD with MDD, or whether they are inextricably intertwined, and explain why.  If they can be distinguished from one another, the examiner must identify the symptoms and occupational/social impairment that is attributable ONLY to service-connected PTSD with MDD.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, afford the Veteran an appropriate VA examination to determine the level of occupational impairment due to his service-connected disabilities.  The entire claim file must be reviewed by the examiner. 

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU. The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities  render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

(Service connection is currently in effect for PTSD, osteoporosis of the lumbar spine, sleep apnea, sarcoidosis, right ear hearing loss and tinnitus.)

The examination report must include a complete rationale for all opinions expressed. 

5. Once the above development is completed, forward the entire record with a full statement outlining the pertinent evidence and other factors in the matter of the rating for the Veteran's PTSD with MDD in a referral to the VA Director of Compensation for extraschedular consideration of whether an extraschedular rating may be warranted.  

6. The AOJ should then review the record and readjudicate the issues on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




